Title: From James Madison to Anthony Merry, 23 April 1805
From: Madison, James
To: Merry, Anthony


Letter not found. 23 April 1805. Calendared in the index to the State Department notes to foreign legations as “relative to further impressments” (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1), and described in Merry to JM, 25 Apr. 1805, as respecting the impressment of a seaman from the American sloop Semiramis, and the “Visiting, for the Object of Impressment,” of the American schooner Industry, both within U.S. waters.
